Citation Nr: 1104934	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection to diabetes mellitus, Type II, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement with this 
determination in July 2009, and timely perfected his appeal in 
July 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The appellant submitted his timely VA Form 9 [Substantive Appeal] 
in July 2010.  At that time, he requested a Board hearing at the 
St. Petersburg, Florida, RO.  As such, this claim must be 
remanded to provide the appellant with a hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Travel Board 
hearing.  After the hearing has been held, 
or if the appellant fails to report for 
the hearing or withdraws the hearing 
request, the claim should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


